Title: To Alexander Hamilton from John J. U. Rivardi, 8 May 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] May 8, 1800. Reports that his investigation has uncovered evidence that “a discharged Soldier” was “guilty of Killing Indian horses” and that the Tuscaroras, who were present at the inquiries, “Seemed to be perfectly pleased” with the evidence obtained. States that he has been “Sollicited To give Some Assistance Towards establishing a road from Tantawantee” to Niagara and that although “Several persons have offered to Subscribe,” he “would not venture to grant any assistance” without orders because of “the impropriety of a Brittish Subscription Towards establishing a Road on American Ground” and a fear that “the Holland Company, on whose Ground the Road must run, might raise difficulties hereafter.” Repeats his request for compensation for “the English physicians who attended this Garrison during the time that we were without medical assistance.” Reiterates his desire to learn “the result of the Court of Inquiry.”
